         Case 1:16-cr-00154-KBJ Document 117 Filed 03/25/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :

              v.                            :             Criminal No. 16 Cr. 154 (KBJ)

LUZ IRENE FAJARDO COMPOS                    :

                                           ORDER

       Because of the expected length and complexity of the proceedings in the above matter,
CJA appointed counsel and his expert/investigator may use the following procedures to obtain
interim payments during the course of their representation.

       Counsel and expert service providers may submit to the Office of the Federal Public
Defender, each month, interim CJA Forms 20 and/or CJA 21, as appropriate, setting forth an
itemization of compensation earned and reimbursable expenses.

        The Court will review the interim vouchers when submitted and will authorize
compensation for the approved number of hours, up to a total of $11,800.00 for counsel and
$2,600.00 for expert services and for all reimbursable expenses reasonably incurred during the
interim period. To the extent that the first interim voucher or any subsequent interim vouchers
cumulatively seek hourly compensation exceeding the $11,800.00 (attorney) and $2,600.00
(expert services) CJA per-case ceiling (excluding reimbursement sought for expenses), those
vouchers must be approved by both this Court and a designated Judge of the United States Court
of Appeals for the District of Columbia Circuit before disbursement can be made.

        After review by the Office of the Federal Public Defender, the Court will review each
interim and final voucher and submit any excess voucher to the designated Judge of the United
States Court of Appeals for the District of Columbia Circuit for a review and approval.

SO ORDERED:

______________                                     _______________________________
Date:                                              KETANJI BROWN JACKSON
                                                   United States District Judge
       Case 1:16-cr-00154-KBJ Document 117 Filed 03/25/20 Page 2 of 2



__________________                       ______________________________
Date                                     Robert L. Wilkins
                                         Judge, U.S. Court of Appeals for the District
                                         of Columbia Circuit
